Citation Nr: 0734567	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-24 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 
percent, for chondromalacia of the right knee during the 
period beginning August 1, 2003.

2.  Entitlement to an increased rating, in excess of 10 
percent, for chondromalacia of the left knee during the 
period August 01, 2003 to October 14, 2004 and during the 
period beginning December 2, 2004.

3.  Entitlement to an increased rating, in excess of 10 
percent, for arthritis of the right knee during the period 
August 1, 2003.

4.  Entitlement to an increased rating, in excess of 10 
percent, for arthritis of the left knee during the period 
August 1, 2003.




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1980.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Subsequent to the March 2004 rating decision, from October 
15, 2004 to December 01, 2004, the veteran was granted a 100 
percent left knee chondromalacia rating for convalescence 
under 38 C.F.R. § 4.30 due to a left knee arthroscopy 
procedure.  Effective December 02, 2004, that rating was 
reduced to 10 percent.  In addition, by way of a July 2005 
rating decision, separate 10 percent ratings were assigned 
for arthritis as secondary to the veteran's bilateral 
chondromalacia disabilities.  Although these actions 
represent an increase in the veteran's disability evaluation, 
the rating remains less that the maximum benefit available, 
and thus that increase does not abrogate the pending appeal.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  During the period beginning August 1, 2003, the veteran's 
right knee chondromalacia is manifested by no more than 
slight recurrent subluxation or lateral instability.

2.  During the period from August 01, 2003 to October 14, 
2004 and from December 2, 2004 forward, the veteran's left 
knee chondromalacia is manifested by no more than slight 
recurrent subluxation or lateral instability.

3.  During the period beginning August 1, 2003, the veteran's 
right knee arthritis was manifested by x-ray evidence showing 
degenerative joint disease with flexion that is not limited 
to less than 45 degrees, extension that is full, and no 
locking.

4.  During the period beginning August 1, 2003, the veteran's 
left knee arthritis was manifested by x-ray evidence showing 
degenerative joint disease with flexion that is not limited 
to less than 45 degrees, extension that is full, and no 
locking.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for veteran's right knee 
chondromalacia is not warranted during the period beginning 
August 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.71a, Diagnostic Code 5257 (2007).

2.  A rating in excess of 10 percent for the veteran's left 
knee chondromalacia is not warranted during the period from 
August 01, 2003 to October 14, 2004 and from December 2, 2004 
forward.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Code 5257 (2007).

3.  A rating in excess of 10 percent for the veteran's right 
knee arthritis is not warranted during the period beginning 
August 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5259, 5260, 5261 (2007).

4.  A rating in excess of 10 percent for the veteran's left 
knee arthritis is not warranted during the period beginning 
August 1, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5258, 5259, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in October 2003, prior to the adjudication of the 
veteran's claims.  Then, a second letter was sent in May 
2005, which to include notice that he submit any pertinent 
evidence in his possession.  This was after its initial 
adjudication of the claims.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims in July 2005.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
these claims would have been different had VCAA notice been 
provided before the initial adjudication of the claim.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
disability for which an increased rating is sought, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's bilateral knee disabilities.  Consequently, no new 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate these claims.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 384.  
Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of these service-connected disabilities.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to these disabilities.  In this 
regard, the Board notes that where, as here, entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran is service connected for chondromalacia of the 
right knee and chondromalacia of the left knee and in receipt 
of 10 percent evaluation for each under Diagnostic Code 5257.  
Additionally, during the course of the appeal, the RO granted 
separate service connection for arthritis of the right knee 
and arthritis of the left knee, each assigned a 10 percent 
evaluation under Diagnostic Code 5010.

In August 2003, the veteran filed a claim for increased 
evaluation for his left and right knee disorders indicating 
that his knees had worsened.  A January 2004 VA orthopedic 
examination discussed the veteran's pertinent service and 
medical history.  The veteran complained of a worsening 
disability when compared to three years prior.  He stated 
that he is only able to walk two blocks before his knees 
become too painful.  He noted relief with rest.  The veteran 
then reported that he wakes up with pain two to three times 
per week, but is otherwise pain free.  He complained of pain 
being between 5 and 6 out of 10, but indicated lessening with 
Tylenol.  He denied morning stiffness.  The veteran did 
report that his left knee locks up and said that this caused 
him to fall one month prior to his examination.  He said that 
the weather does not affect his condition, but prolonged 
sitting and driving does.  The veteran then reported that he 
stopped working a year prior due to his knees.  He had not 
had left knee surgery.  The veteran did report that twice per 
month his knees cause such pain as to force him to stay in 
bed for 24 hours.

Upon physical examination, the veteran's knee joints were 
cool to the touch.  He has no erythema, edema, or swelling.  
His right knee showed a well healed surgical scar that 
extends distally and proximally from the patella.  Bony 
prominences were in gross alignment bilaterally.  Lachman's 
and drawer tests were negative bilaterally.  Muscle strength 
was decreased to 4/5 bilaterally.  Atrophy of the quadriceps 
was not shown.  Extension of the left leg was to 10 degrees 
of the right leg and flexion was restricted to 90 degrees 
bilaterally.  His gait appears antalgic and unsteady and the 
veteran wore a right knee brace.  The examiner noted that a 
previous magnetic resonance imaging (MRI) study showed 
significant osteochondral defect on the lateral aspect of the 
medical femoral condyle.  In addition, an x-ray report 
associated with this examination noted a screw in the right 
knee proximal tibial diaphysis from anterior to posterior, 
consistent with postoperative change.  Minimal osteophytes 
were observed off the lateral greater than medial tibial 
plateau, as well as a prominence of the tibial spines and an 
osteophyte off the postero-inferior patella.  The left knee 
was significant for a foreign body in the joint space 
posterior to the patella.  On frontal view, the loose body 
was seen as an osteochondral fragment from an area of 
osteochondritis dissecans in the lateral portion of the 
medial femoral condyle.  Following his examination, the 
veteran was diagnosed with arthritis of the right knee and 
osteochondral defect of the left knee.

A VA discharge report from October 2004 indicated the veteran 
underwent an arthroscopic procedure of the left knee.  The 
veteran was discharged to home care and instructed to avoid 
driving, but to engage in weight bearing as tolerated.

Outpatient notes from November 2004 state that the veteran 
was status post arthroscopy and was reporting for a follow up 
visit.  He reported decrease pain and he ambulated with a 
cane.  The evaluating physician noted that the veteran 
regained his range of motion.  He flexed to about 100 degrees 
and extended to about negative 5 degrees.  He had no erythema 
and his incisions were clean, dry, and intact.  Sensory and 
motor functions were intact.  The veteran's stitches were 
removed and he was instructed to continue with physical 
therapy and walking.

At a December 2004 VA orthopedic evaluation, the veteran 
complained of significant pain in his left knee.  He said 
that walking long distances was painful and reported that 
pain was preventing him from working as a janitor.  He said 
that he had been taking up to six 800 milligram tablets of 
ibuprofen.  Upon physical examination, the veteran's left 
knee had a range of motion from 5 to 105 degrees.  No 
erythema or joint effusion was shown.  The veteran did have 
medial joint line tenderness, but no lateral joint line 
tenderness.  His knee was stable to varus and valgus stresses 
and his Lachman's and drawers tests were negative.  Sensation 
was intact and motor strength was full.  X-ray reports from 
July 2004 were reviewed, and significant for left knee medial 
compartment degenerative joint disease with a lesion on the 
medial femoral condyle consistent with osteochondritis 
dessicans.

The examiner noted that the veteran was 7 weeks post left 
knee arthroscopy.  He noted that, at the time of surgery, the 
veteran had an osteochonral deft in the posterior medial 
femoral condyle.  He also had grade 3 chondrosis in the 
medial compartment and his knee pain is expected, given this 
condition.  He then gave the veteran a steroid injection in 
the left knee joint, with immediate improvement in symptoms 
noted.  The examiner noted that the veteran's knee pain would 
still continue, given that his knee disability was not 
amenable to surgery.

Outpatient records from February 2005 note the veteran's 
continued complaints of knee pain.  The veteran said that 
this was aggravated by prolonged standing at work.  He was 
advised frequent rest and to avoid prolonged standing.  The 
veteran was described as having a full range of motion, no 
erythema or joint effusion, no laxity or varus or valgus 
stresses and no motor or sensory impairment.  He did have 
mild tenderness in the medial aspect of his joint.  

At a June 2005 VA orthopedic examination, the examiner 
indicated that the claims file was reviewed and pertinent 
past medical history was discussed.  The veteran's chief 
complaint was for left knee pain.  He said the prolonged 
walking increases the pain in the right knee to 6/10 and in 
the left knee to 8 or 9/10.  Prolonged standing was said to 
increase the pain in the right knee to 6/10 and in the left 
knee to 9/10.  The veteran reported no right knee pain while 
sitting at rest, but he noted that he undergoes varying pain 
in the left knee at rest and sometimes has difficulty 
standing up after sitting.  The veteran used heating pads and 
Icy Hot as treatment.

The veteran reported that his left knee pain flares up on a 
daily basis to between 2/10 and 9/10.  These episodes last 2 
to 3 hours.  His right knee flare-ups were reported to occur 
4 out of 10 days, and to a level of 6/10 for approximately on 
hour.  He said he must stand still during these episodes.  
The veteran denied redness, warmth, or tenderness in the 
right or left knee.  He reported weakness, bilaterally, but 
greater in his left knee.  He also reported difficulty 
stepping up.  The veteran reported stiffness after periods of 
standing and complained that his left leg will lock up on him 
at work, on a daily basis.  He stated his right leg does not 
lock up.  The veteran said he used a cane sometimes, but the 
examiner noted he did not have one at his examination.  The 
veteran also reported losing his knee braces.

With respect to daily activities, the veteran reported no 
difficulty with bathing but has some difficulty putting on 
socks or pants.  He also noted difficulty cooking and 
cleaning due to standing.  T work, the veteran noted 
difficulty with the twisting action required during mopping.  
He stopped to massage his legs frequently.  As for sports, 
the veteran reported that he is unable to do any.

Upon physical examination, the veteran was described as 
having 90 degrees of flexion and 0 degrees of extension in 
his right knee.  His right knee superior patella area was 
tender to palpation and he complained of numbness in the 
inferior patella and lateral aspect of the knee.  No redness 
or warmth was indicated.  The right knee appeared larger than 
the left and the examiner noted there was a question of 
effusion.  Pedal pulses were palpable and patellar reflexes 
were 2+.  The veteran's right knee surgical incision was 
noted to be 24 centimeters long.  The veteran had no 
assistive device and had bilateral shoe wear on both heels, 
greater on the right heel.  Anterior drawer, posterior 
drawer, and McMurray's testing was negative for the right 
knee and the veteran was found to have stable medial and 
lateral ligaments to varus and valgus pressure.  The 
veteran's right calf measured 44 centimeters.  No pain was 
present on initial range of motion testing, but repetitive 
testing revealed between 2 and 3/10.  The veteran did not 
have increased weakness, decreased endurance or 
incoordination produced during his examination. 

With respect to the left knee, the examiner noted 100 degrees 
of flexion and 0 degrees of extension.  Initial range of 
motion testing revealed pain at about 2/10.  This pain 
increased to 4/10 with repetitive testing.  No increased 
weakness, decreased endurance, or incoordination was produced 
during this examination.  The veteran's left leg strength was 
4/5 with slight giving way due to pain.  He also had 
tenderness in the superior patella region.  Otherwise, there 
was no redness, warmth or effusion.  Pulses were palpable and 
reflexes were 2+.  Two small arthroscopic scars were 
observed, measuring 1 centimeter round and .5 centimeter 
round.  Anterior drawer, posterior drawer, and McMurray's 
tests were negative and medial and collateral ligaments 
appeared stable, although the examining physician did not 
apply a lot of pressure due to pain.  The veteran was noted 
to have a slight limp that favored the left leg.  He also 
limped when attempting to walk on his heels or toes.  The 
veteran could perform tandem walking.  Based on this 
examination, the veteran was diagnosed with bilateral 
chondromalacia, osteochondtritis dissecans of the left medial 
femoral condyle, bilateral 2 compartment osteoarthritis, 
calcific tendonitis of the distal right patellar tendon, 
surgery residuals including a screw in the right tibia, and 
old injury of the right medial collateral ligament with 
dystrophic calcifications proximally.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Right and Left Knee Chondromalacia

The originating agency rated the veteran's right knee 
disability as 10 percent disabling under Diagnostic Code 
5257, based on its opinion that the veteran's right knee pain 
is equivalent to slight instability.  As mentioned, between 
October 15, 2004 and December 1, 2004, the veteran's rating 
for this disability was increased to 100 due to convalescence 
resulting from arthroscopic surgery.  See 38 C.F.R. § 4.30.  
Following this convalescence period, the veteran's prior 10 
percent rating was restored.

None of the medical evidence shows that the veteran has been 
found to have more than slight instability or subluxation of 
his either knee during any part of the appeal period.  In 
fact, for the most part, his knee has been found to be 
stable.  The instability or recurrent subluxation of his 
right and left knees clearly does not more nearly approximate 
a slight disability because a review of the examination 
reports from January 2004 and June 2005 shows essentially 
normal and intact ligament structures bilaterally.  
Accordingly, these disabilities do not warrant a rating in 
excess of 10 percent under Diagnostic Code 5257 for either 
knee at any time during the appeal period.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none, with the 
exception of arthritis discussed below.  In this regard, the 
Board notes, apart from the instability and subluxation and 
minimal surgical scarring resulting from the left and right 
knee procedures the veteran has undergone, the veteran has no 
symptomatology or functional impairment that is separate and 
distinct from that associated with the separately rated 
arthritis.

Right and Left Knee Arthritis

In July 2005, the RO assigned the veteran separate 10 percent 
ratings for arthritis involving both his left and right 
knees.  While framed as a grant of service connection for 
arthritis, this grant was more- or- less an addition of 
separately- assigned ratings for the veteran's bilateral knee 
disabilities.  The effective date for this action was August 
1, 2003.

The objective evidence of record does establish that the 
veteran has been diagnosed with arthritis of both knees and 
that the veteran has some limitation of motion of each knee.  
Findings from his June 2005 VA examination reveal left knee 
flexion limited to 100 degrees, 90 in the right knee.  This 
loss in range does not nearly approximate the requirements 
for a compensable rating under 38 C.F.R. § 4.71a Diagnostic 
Code 5260.  Furthermore, bilateral knee extension is limited 
to 0 degrees, which is essentially normal.

The veteran has reported increasing symptomatology and 
functional impairment.  In a prior December 2004 evaluation, 
a VA physician said that the veteran's complaints of pain 
were consistent with his disabilities.  On the other hand, 
while the veteran has been found to have increased pain with 
use of his knees, functional impairment from weakness, 
decreased endurance, and incoordination was not shown during 
his most recent June 2005 VA examination.  Moreover, the most 
recent examiner's findings showed that the veteran retained a 
significant amount motion of his knees and characterizations 
of the effect of these disabilities, and their impact on 
daily functioning, is no so great as to warrant an increased 
rating even when considering 38 C.F.R. § 4.59 and DeLuca, 
supra.

In the Board's judgment, even when all pertinent disability 
factors are considered, there is no appropriate basis for 
concluding that the limitation of extension more nearly 
approximates limitation of to between 30 and 45 degrees, as 
required for a compensable rating under Diagnostic Codes 
5261.  In addition, the record provides no appropriate basis 
for the Board to conclude that the limitation of flexion more 
nearly approximates limitation to 45 degrees than limitation 
to 60 degrees as required for a compensable rating under 
Diagnostic Code 5260.

Furthermore, it would not be appropriate to assign a separate 
10 percent rating under Diagnostic Codes 5258 & 5259 because 
the symptomatology supporting 10 or 20 percent ratings under 
those Diagnostic Codes is not separate and distinct from that 
supporting the assigned 10 percent rating for arthritis based 
on limitation of motion.  Also, while the veteran has 
undergone arthroscopic surgery, there is no evidence that he 
has dislocated or removed semilunar cartilage.

In summary, the ratings currently assigned for chondromalacia 
and arthritis represent the maximum that could be assigned 
the veteran at all pertinent times during the appeal period.  
There is no period for which the criteria for a higher rating 
are nearly approximated.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that veteran underwent an 
October 2004 left knee arthroscopic surgery procedure, for 
which he was assigned a temporary convalescence rating under 
38 C.F.R. § 4.30.  Apart from that, the veteran has not 
required frequent hospitalizations due to instability, 
recurrent subluxation, or arthritis of his knees and that the 
manifestations of these disabilities are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.




ORDER

A rating in excess of 10 percent for veteran's right knee 
chondromalacia during the period during the period beginning 
August 1, 2003 is denied.

A rating in excess of 10 percent for the veteran's left knee 
chondromalacia during the period from August 01, 2003 to 
October 14, 2004 and during the period beginning December 2, 
2004 is denied.

A rating in excess of 10 percent for the veteran's right knee 
arthritis during the period beginning August 1, 2003 is 
denied.

A rating in excess of 10 percent for the veteran's left knee 
arthritis during the period beginning August 1, 2003 is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


